Citation Nr: 1128699	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-43 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

 S. Carmody, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1996 to August 1996, from October 2002 to August 2003, and from March 2006 to April 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran's private treatment records show that sleep apnea was diagnosed in April 2009.  He alleges that he developed sleep apnea while on active duty in Afghanistan from the poor air quality, dust, fecal matter, and other pollutants he breathed in.  While his service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnoses relating to sleep apnea, he has submitted statements in which he reports that his fellow soldiers noticed he snored loudly, stopped breathing several times, and foamed at the mouth in service.  To substantiate such accounts, he has submitted lay statements from two of his fellow service members, D.F. and R.W., who state the same.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim; this includes providing a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong maybe satisfied by lay evidence of continuity or equivocal or non-specific medical evidence). 

The Veteran has not been afforded a VA examination.  He has provided evidence of a current diagnosis of sleep apnea and lay evidence of symptoms that may be related in service, and continuing since.  Laypersons are competent to report observations of sleep apnea symptoms.  Accordingly, the low threshold standard as to when an examination is necessary endorsed in McLendon is met.  

The case is REMANDED for the following:

1. The RO should arrange for the Veteran to be afforded a VA examination by an appropriate physician to determine whether or not the Veteran has sleep apnea and, if so, its likely etiology.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  Based on review of the record and examination of the Veteran (to include any diagnostic studies indicated), the examiner should provide an opinion that responds to:  

(a) Does the Veteran have sleep apnea?  Please identify the clinical data that support/establish (or exclude) such diagnosis.
(b) If sleep apnea is diagnosed, please opine whether it is at least as likely as not (50% or better probability) that the sleep apnea is related to the Veteran's service.  The explanation of rationale should include discussion of whether the Veteran's and his former fellow servicemen's lay accounts of symptoms noted/observed in service reflect that sleep apnea was manifested in service.  The examiner should note any inconsistencies and address any credibility issues raised by the record.  

The examiner should explain the rationale for all opinions.

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

